EXHIBIT 10.5

CONSULTING AGREEMENT




This CONSULTING AGREEMENT ("Agreement") is made and entered into in duplicate
and shall be effective on May 19, 2009 (“Effective Date”), by and between GWS
Technologies, Inc., a Delaware corporation ("Corporation"), and Cota, LLC, a
Delaware Limited Liability Company (“Consultant").




RECITALS




A.

It is the desire of the Corporation to engage the Consultant to establish and
oversee an Advisory Board of subject matter experts in the renewable/alternative
energy disciplines; and further to assist the Corporation in obtaining financing
for various joint venture projects, including but not limited to commercial
retrofits of solar equipment and the development of solar farms; and further to
assist the Corporation in the planning, building and commercial exploitation of
alternative energy installations and facilities.




B.

The Consultant has expertise in real estate development, marketing, business
development, management and alternative energy product manufacturing.




C.

It is therefore the desire of the Corporation to engage the services of the
Consultant to consult with the Corporation regarding the matters specified
herein.




NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES, COVENANTS AND
UNDERTAKINGS HEREIN SPECIFIED AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE
RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY ACKNOWLEDGED, THE PARTIES AGREE AS
FOLLOWS:




1.  Term of Agreement.  The respective duties and obligations of the parties
shall commence on the Effective Date and shall continue until and terminate on
May 19, 2011.




2.  Consultations.  The Consultant shall use his experience in real estate
development, marketing , business development and alternative energy product
manufacturing to consult with the Board and the officers of the Corporation, at
reasonable times, concerning any issue of importance regarding the matters
specified in the Recitals above.




3.    No Management Power of Consultant.  The business affairs of the
Corporation and the operation of the business of the Corporation shall be
conducted by the officers and administrative staff and employees of the
Corporation.  The Consultant shall not have any power or obligation of
direction, management, supervision or control of the officers, administrative
staff or other employees of the Corporation or otherwise be involved with the
management of the business of the Corporation during the term of this Agreement.













1







--------------------------------------------------------------------------------




4.   Authority to Contract.  The Consultant shall have no power to, and the
Consultant shall not, obligate the Corporation in any manner whatsoever to any
contract, agreement, undertaking, commitment or other obligation.




5.  Compensation. The Corporation shall grant to the Consultant stock options to
purchase five hundred thousand (500,000) shares of the Corporation’s common
stock at an exercise price of twenty-five cents ($0.25) per share, with the
exercise period as follows: (i) during the first twenty-six (26) weeks
commencing on July 1, 2009, the Consultant shall be allowed to exercise five
thousand (5,000) shares per week; and (ii) after twenty-six (26) weeks, the
Consultant shall be allowed to exercise any unexercised options.  Additionally,
the Corporation shall issue and deliver to Consultant three hundred sixty-four
thousand (364,000) restricted shares of the Corporation's common stock.  




6.  Services of Consultant Not Exclusive.  The Consultant shall devote such time
as is necessary to fulfill his obligations to the Corporation specified in this
Agreement. The Consultant may represent, perform services for, and be employed
by, any additional persons as the Consultant, in the Consultant's sole
discretion, determines to be necessary or appropriate; provided, however, that
such performance by Consultant does not interfere with Consultant’s performance
of services to the Corporation specified in this Agreement.




7.  Relationship Created.  The Consultant is not an employee of the Corporation
for any purpose whatsoever, but is an independent contractor.  The Corporation
is interested only in the results obtained by the Consultant. The Consultant
shall have the sole and exclusive control of the manner and means of performing.
 Accordingly, and without limitation, the Corporation shall not have the right
to require the Consultant to collect accounts, investigate customer or
shareholder complaints, attend meetings, periodically report to the Corporation,
follow prescribed itineraries, keep records of business transacted, make
adjustments, conform to particular policies of the Corporation, or do anything
else outside of requiring the Consultant to consult with the Corporation
concerning the matters specified herein. All expenses and disbursements,
including, but not limited to, those for travel and maintenance, entertainment,
office, clerical and general administrative expenses, that may be incurred by
the Consultant in connection with this Agreement shall be borne and paid wholly
and completely by the Consultant, and the Corporation shall not be in any way
responsible or liable therefor.




8. New Developments.  Consultant agrees that all designs, plans, reports,
specifications, drawings, inventions, processes, and other information or items
produced by Consultant concerning the business of the Corporation shall be
assigned to the Corporation as the sole and exclusive property of the
Corporation and the Corporation's assigns, nominees and successors. On request
and at the Corporation's expense, Consultant agrees to help the Corporation
obtain patents and copyrights for any new developments.  This includes providing
data, plans, specifications, descriptions, documentation, and other information,
as well as assisting the Corporation in completing any required application or
registration.













2







--------------------------------------------------------------------------------

9. Non-Disclosure of Proprietary and Confidential Information By Consultant.
 During the term of this Agreement, Consultant may have access to Corporation
Proprietary Information (as used in this Agreement, the term "Corporation
Proprietary Information" shall mean and include, without limitation, any and all
building plans, architectural renderings, engineering drawings, zoning
information, communications with city and county building departments, marketing
and sales data, plans and strategies, financial projections, client lists,
prospective client lists, promotional ideas, data concerning the Corporation’s
services, designs, methods, inventions, improvements, discoveries, designs
whether or not patentable, "know-how", training and sales techniques, and any
other information of a similar nature disclosed to Consultant or otherwise made
known to Consultant as a consequence of or through this Agreement during the
term hereof. The term Corporation Proprietary Information shall not include any
information that (i) at the time of the disclosure or thereafter is or becomes
generally available to and known by the public, other than as a result of a
disclosure by Consultant or any agent or representative of Consultant in
violation of this Agreement, or (ii) was available to Consultant on a
non-confidential basis from a source other than the Corporation, or any of the
Corporation's officers, directors, employees, agents or other representatives)
or other information and data of a secret and proprietary nature which the
Corporation desires to keep confidential. Consultant (and any of his affiliates,
related entities, partners, agents and/or employees) agrees and acknowledges
that the Corporation has exclusive proprietary rights to all Corporation
Proprietary Information, and Consultant hereby assigns to the Corporation all
rights that he might otherwise possess in any Corporation Proprietary
Information.  Except as required in the performance of Consultant's duties to
the Corporation, Consultant will not at any time during or after the term
hereof, directly or indirectly use, communicate, disclose, disseminate, lecture
upon, publish articles or otherwise put in the public domain, any Corporation
Proprietary Information.  Consultant agrees to deliver to the Corporation any
and all copies of Corporation Proprietary Information in the possession or
control of Consultant upon the expiration or termination of this Agreement, or
at any other time upon request by the Corporation.  The provisions of this
section shall survive the termination of this Agreement.




10. Non-Competition and Non-Circumvention by Consultant.  In consideration and
recognition of the fact that Consultant has access to Corporation Proprietary
Information under the terms and provisions of this Agreement and that the
Corporation will be introducing Consultant to various partners, joint venturers,
financiers, investors, contractors, subcontractors, developers, realtors,
architects, engineers, customers and potential customers, product manufacturers,
and retailers and distributors, Consultant represents, warrants and covenants to
the Corporation as follows:




(a)

Consultant shall at no time disclose to any person, without the Corporation's
prior written consent, any of the terms, conditions or provisions specified in
this Agreement unless such disclosure is lawfully required by any federal
governmental agency or is otherwise required to be disclosed by law or is
necessary in any legal proceeding regarding the subject matter of this
Agreement.













3







--------------------------------------------------------------------------------

(b)

During the term of this Agreement, Consultant shall not circumvent the
Corporation for the purpose of transacting any business with any person or
entity which business shall interfere with any relationship whatsoever between
such person or entity and the Corporation, or use any Corporation Proprietary
Information to compete with the business of the Corporation.  Consultant shall
not solicit any of the Corporation's employees, independent contractors or
agents for employment.  Consultant shall not hire or engage in any way, any
enterprise or person that competes with, or is engaged in a business
substantially similar to, the business of the Corporation.




(c)

Consultant shall not for a period of two (2) years immediately following the
termination of this Agreement with Corporation, either directly or indirectly
(i) make known to any person, firm or corporation the names or addresses of any
of the Corporation's clients or any other information pertaining to them or the
Corporation's products or services; (ii) call on, solicit, or take away, or
attempt to call on, solicit or take away any of the Corporation's clients either
on Consultant's behalf or that of another person, firm or corporation.




(d)

Consultant shall not, during the term hereof or for a period of two (2) years
following such term, enter into an agreement or contract directly with any
developer, contractor, manufacturer, retailer or distributor introduced to
Consultant by the Corporation for any services provided by the Corporation
herein or for any similar services.




(e)

Consultant acknowledges and agrees that the representations, warranties and
covenants made by Consultant and set forth in this section are material and that
the Corporation would not enter into this Agreement without Consultant's making
such representations, warranties and covenants to the Corporation.




(f)

Consultant acknowledges and agrees that any breach by Consultant of the
representations, warranties and covenants contained herein will cause
irreparable harm and loss to the Corporation, which harm and loss cannot be
reasonably or adequately compensated in damages in an action at law.  Therefore,
Consultant expressly agrees that, in addition to any other rights or remedies
which the Corporation may possess, the Corporation shall be entitled to
injunctive and other equitable relief to prevent or remedy a breach of the
representations, warranties and covenants made by Consultant herein.




(g)

The terms and provisions of this section shall survive the termination of this
Agreement for a period of two (2) years.




11.  Indemnification.  Each party shall defend and hold the other party harmless
from and against, and shall indemnify the other party for, any loss, liability,
damage, judgment, penalty or










4







--------------------------------------------------------------------------------

expense (including administrative costs and expenses, attorney’s fees and costs
of defense) suffered or incurred by any person, or to any property, in relation
to any action or inaction taken by such party, whether intentional, negligent or
otherwise, or by any of such party's affiliates, directors, officers, employees,
representatives or agents (including attorneys, accountants and financial
advisors).




12.  Governmental Rules and Regulations.  The provisions of this Agreement are
subject to any and all present and future statutes, orders, rules and
regulations of any duly constituted authority having jurisdiction of the
relationship and transactions defined by this Agreement.




13.  Notices.  All notices, requests, demands or other communications pursuant
to this Agreement shall be in writing or by facsimile transmission and shall be
deemed to have been duly given (i) on the date of service, if delivered in
person or by facsimile transmission (with the facsimile confirmation of
transmission receipt serving as confirmation of service); or (ii) 48 hours after
mailing by first class, registered or certified mail, postage prepaid, and
properly addressed as follows:




If to the Corporation:

GWS Technologies, Inc.

15455 N. Greenway-Hayden Loop #C4

Scottsdale, AZ 85260




If to the Consultant:

Cota, LLC

P.O. Box 669

Hermosa Beach, CA  90254




or at such other address as the party affected may designate in a written notice
to such other party in compliance with this paragraph.




14.  Entire Agreement.  This Agreement constitutes the final, complete, and
exclusive agreement between the parties with respect to the subject matter
hereof and supersedes all prior oral and written, and all contemporaneous oral
negotiations, agreements, and understandings. This Agreement may be amended only
by an instrument in writing that expressly refers to this Agreement and
specifically states that such instrument is intended to amend this Agreement and
is signed on behalf of both parties.




15.  Execution in Counterparts.  This Agreement many be executed in several
counterparts and by facsimile, each of which shall be deemed an original, but
all of which shall constitute one and the same instrument.



















5







--------------------------------------------------------------------------------

16.  Choice of Law and Consent to Jurisdiction.  All questions concerning the
validity, interpretation or performance of any of the terms, conditions and
provisions of this Agreement or of any of the rights or obligations of the
parties, shall be governed by, and resolved in accordance with, the laws of the
State of Arizona.  Any and all actions or proceedings, at law or in equity, to
enforce or interpret the provisions of this Agreement shall be litigated in
courts having situs within the State of Arizona.




17.  Assignability.  Neither party shall sell, assign, transfer, convey or
encumber this Agreement or any right or interest in this Agreement or pursuant
to this Agreement, or suffer or permit any such sale, assignment, transfer or
encumbrance to occur by operation of law without the prior written consent of
the other party.  




18. Consent to Agreement.  By executing this Agreement, each party, for himself,
represents such party has read or caused to be read this Agreement in all
particulars, and consents to the rights, conditions, duties and responsibilities
imposed upon such party as specified in this Agreement.




19.  Severability.  To the extent any provision of this Agreement shall be
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible.  In the absence of such reformation,
such part of such provision shall be considered deleted from this Agreement and
the remainder of such provision and of this Agreement shall be unaffected and
shall continue in full force and effect.  In furtherance and not in limitation
of the foregoing, should the duration or geographical extent of, or business
activities covered by any provision of this Agreement be in excess of that which
is valid and enforceable under applicable law, then such provision shall be
construed to cover only that duration, extent or activities which may validly
and enforceable. To the extent any provision of this Agreement shall be declared
invalid or unenforceable for any reason by any Governmental or Regulatory
Authority in any jurisdiction, this Agreement (or provision thereof) shall
remain valid and enforceable in each other jurisdiction where it applies.  Both
parties acknowledges the uncertainty of the law in this respect and expressly
stipulate that this Agreement shall be given the construction that renders its
provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.




[remainder of page left blank]


































6







--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement in duplicate and in
multiple counterparts, each of which shall have the force and effect of an
original, on the date specified in the preamble of this Agreement.




CORPORATION:

 

 

CONSULTANT:

 

 

 

 

 

GWS Technologies, Inc.,

 

 

Cota, LLC

a Delaware corporation

 

 

a Delaware Limited Liability Company

 

 

 

 

 

 

By:

/s/ Richard Reincke

 

 

By:

/s/ Christopher Cota

 

Richard Reincke

 

 

 

Christopher Cota

Its:

President/CEO

 

 

Its:

Managing Member













7





